DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 was filed after the mailing date of the Notice of Allowance on 07/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments filed on 05/17/2022 overcome the previously presented rejections as explained in the applicant’s remarks, previously presented rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see amendments and applicant’s remarks, filed 05/17/2022, with respect to claims 13-18, 32-37, 41-46 and 50 have been fully considered and are persuasive.  The 35 USC 103 rejections of clams 13-18, 32-37, 41-46 and 50 has been withdrawn. 

Allowable Subject Matter
Claims 13-19, 31-38, 40-47 and 49-55 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Charbit (US 2020/0187264) discloses the use of a TA command in RACH processes (paragraph [0034]).  However, Charbit discloses a TA command provided from the network node to the UE, which is different from the currently presented claims, which requires the TA estimation at the network node for decoding the received msgA.
	Cirik (US 2021/0345424) discloses the use of a time offset and frequency offset for decoding the received PRACH and msgA payloads (Figs. 16, 17A-17C, 21; paragraph [0567]).  However, the offsets in Cirik are obtained from the RACH configuration sent by the base station prior to the base station receiving msgA, which is different from the currently presented claims that require the network entity to determine the difference in time based on the received preamble portion of the msgA.
	Siomina (US 2012/0287800) discloses determining the timing advance based on RACH preamble transmit/receive time (paragraphs [0003]-[0016]).  
	Liu (US 2022/0007433) and Wang (US 2021/0068132) discloses determining the timing advance/alignment after determining the time/frequency resource of the received preamble.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473